Case 3:20-cv-00124-DB Document 12 Filed 06/16/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

PETER VICTOR AYIKA, §
Petitioner, §
§

v. § EP-20-CV-124-DB
§
UNITED STATES OF AMERICA, §
Respondent. §

MEMORANDUM OPINION AND ORDER

Peter Victor Ayika, Federal Prisoner Number 33042-280, seeks leave of the Court to
amend his pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Pet’r’s Am.
Pet., ECF No. 8. But he fails to recognize the Court denied his original petition and entered a
final judgment on May 14, 2020—well before the District Clerk received his amended petition
on May 29, 2020. Mem. Op. & Order, ECF No. 2; J., ECF No. 3. Asa result, his pleading is
construed as a motion to alter or amend a judgment pursuant to Federal Rule of Civil Procedure
59(e). See Hernandez v. Thaler, 630 F.3d 420, 426-27 (5th Cir. 2011) (“It is the substance of
the relief sought by a pro se pleading, not the label that the petitioner has attached to it, that
determines the true nature and operative effect of a habeas filing.”). For the reasons discussed
below, his motion is denied.

In his original § 2241 petition, Ayika challenged the sentence imposed by the Court in
cause number EP-11-CR-2126-DB-1. Pet’r’s Pet., ECF No. 1. He claimed the “remedial
mechanism” of 28 U.S.C. § 2255(a) was “inadequate or ineffective . . . to test the legality of his
conviction and sentence” because the Court refused to consider his ineffective-assistance-of-
counsel and Speedy Trial Act claims. Jd. at pp. 1, 5. Hence, he argued the Court should

reconsider his claims under the “savings clause” of § 2255(e) and order his release from
Case 3:20-cv-00124-DB Document 12 Filed 06/16/20 Page 2 of 4

detention. /d. at p. 22.

“[A] § 2241 petition attacking a federally imposed sentence may be considered if the
petitioner establishes the remedy under § 2255 is inadequate or ineffective.” Tolliver v. Dobre,
211 F.3d 876, 878 (Sth Cir. 2000). However, a petitioner must satisfy both prongs of a
two-prong test to successfully invoke the savings clause:

[T]he savings clause of § 2255 applies to a claim (i) that is based on a retroactively

applicable Supreme Court decision which establishes that the petitioner may have

been convicted of a nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the petitioner’s trial, appeal,

or first § 2255 motion.

Mem. Op. & Order, ECF No. 2, p. 5 (quoting Reyes-Requena v. United States, 243 F.3d 893, 904
(5th Cir. 2001).

In its memorandum opinion and order dismissing Ayika’s § 2241 petition, the Court
explained the Fifth Circuit rejected his ineffective-assistance-of-counsel and Speedy Trial Act
claims in his direct appeal. Jd. at p. 2 (citing United States v. Ayika, 837 F.3d 460, 465 (Sth Cir.
2016)). It further explained “ ‘issues disposed of on a previous direct appeal [were] not
reviewable in a subsequent collateral proceeding.’ ” Jd. (quoting United States v. Fields, 761
F.3d 443, 466 (Sth Cir. 2014)). Hence, it concluded it lacked the subject matter jurisdiction
necessary to review Ayika’s ineffective-assistance-of-counsel or Speedy Trial Act claims. /d. at
p..10. More importantly, it noted Ayika failed to identify a retroactively applicable Supreme
Court decision which established he may have been convicted of a nonexistent offense. /d. at 7.
And he did raise his claims previously in his direct appeal. The Court accordingly concluded

Ayika could not “satisfy either prong of the § 2255(e) savings test.” /d.atp.6. It then

construed his pleading as a second or subsequent § 2255 motion and dismissed it for lack of

-2-
Case 3:20-cv-00124-DB Document 12 Filed 06/16/20 Page 3 of 4

jurisdiction. Jd. at p. 10.

In his instant pleading, Ayika once again “invokes the § 2255(e) savings clause, pursuant
to § 2241, to test the legality of his detention.” Pet’r’s Am. Pet., ECF No. 8, p. 1. He asserts
the record on appeal “was insufficiently developed before the Court of Appeals” to properly
review his ineffective-assistance-of-counsel and Speedy Trial Act claims. /d. at p.9. He
argues, based on Fifth Circuit’s “improper and invalid” review, the Court should have considered
his claims presented in his § 2255 motion, “[b]ut it didn’t.” /d. at p. 13. Thus, he maintains the
Court may now consider his claims under the savings clause. /d. at pp. 13-14.

Federal Rule of Civil Procedure 59(e) permits a court to alter or amend a judgment due to
(1) an intervening change in controlling law, (2) the availability of new evidence not previously
available, or (3) the need to correct a clear error of law or fact or to prevent a manifest injustice.
Schiller v. Physicians Resource Group, Inc., 342 F.3d 563, 567 (Sth Cir. 2003). Thus, “[a]
motion to alter or amend the judgment under Rule 59(e) ‘must clearly establish either a manifest
error of law or fact or must present newly discovered evidence’ and ‘cannot be used to raise
arguments which could, and should, have been made before the judgment issued.’”” Rosenzweig
v. Azurix Corp., 332 F.3d 854, 863-64 (Sth Cir. 2003) (quoting Simon v. United States, 891 F.2d
1154, 1159 (Sth Cir. 1990)).

Ayika does not identify an intervening change in controlling law or the availability of
new evidence not previously available. He does, however, suggest a need to correct a clear
error of law or fact or to prevent a manifest injustice. But he fails to identify a manifest error of
law. And he raises arguments which he raised or could have raised in his § 2255 motion and

his original § 2241 petition. In sum, Ayika simply wants to relitigate previously rejected

-3-
Case 3:20-cv-00124-DB Document 12 Filed 06/16/20 Page 4 of 4

claims. “Rule 59(e) permits a court to alter or amend a judgment, but it ‘may not be used to
relitigate old matters, or to raise arguments or present evidence that could have been raised prior
to the entry of judgment.’ ” Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008)
(quoting 11 C. Wright & A. Miller, Federal Practice and Procedure § 2810.1, pp. 127-128 (2d
ed.1995) (footnotes omitted)). Hence, Ayika is not entitled to Rule 59(e) relief.

Consequently, IT IS ORDERED that Peter Victor Ayika’s “Amended Petition for a Writ
of Habeas Corpus pursuant to 28 U.S.C. § 2241,” which the Court construes as a motion to alter
or amend a judgment under Federal Rule of Civil Procedure 59, is DENIED.

IT IS FURTHER ORDERED that, to the extent Ayika’s petition may be construed as a
second or successive motion under 28 U.S.C. § 2255 submitted without Fifth Circuit approval,
he is DENIED a CERTIFICATE OF APPEALABILITY.

IT IS FURTHER ORDERED that all pending motions in this cause are DENIED.

IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

7
ef wre
DAVI

SIGNED this /@__ day of June 2020.
BRAONES
SENIORAINITED STATES DISTRICT JUDGE

  
 
